CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on Form N-1A of our report dated August 28, 2013, relating to the financial statements and financial highlights of LK Balanced Fund, a series of the Managed Portfolio Series, for the year ended June 30, 2013, and to the references to our firm under the headings “Financial Highlights” in the Prospectus and “Independent Registered Public Accounting Firm” in the Statement of Additional Information. /s/ Cohen Fund Audit Services Cohen Fund Audit Services, Ltd. Cleveland, Ohio October 23, 2013
